UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7714


AUBIN LIBERTE,

                 Petitioner - Appellant,

          v.

WARDEN, LIEBER CORRECTIONAL INSTITUTION,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:09-cv-01343-JFA)


Submitted:   February 28, 2011             Decided:   March 9, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aubin Liberte, Appellant Pro      Se. William Edgar Salter, III,
Assistant  Attorney  General,      Donald  John  Zelenka,  Deputy
Assistant Attorney General,       Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Aubin    Liberte    seeks    to    appeal    the   district   court’s

order dismissing his 28 U.S.C. § 2254 (2006) petition and its

subsequent order denying his motion to alter or amend judgment,

pursuant to Fed. R. Civ. P. 59(e).                  We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The     district   court’s       order   denying    Liberte’s   Rule

59(e) motion was entered on the docket on October 22, 2010.                    The

notice   of    appeal     was    filed    on    November   23,   2010. *    Because

Liberte failed to file a timely notice of appeal or to obtain an



     * Because Liberte is incarcerated, he is deemed to have
filed the notice of appeal on the date he deposited it in the
prison mail system.   Fed. R. App. P. 4(c)(1).    Liberte signed
and dated his notice of appeal November 23, 2010. Because this
date is the earliest date on which Liberte could have deposited
his notice of appeal in the prison mail system, we have afforded
Liberte the presumption that he filed his notice of appeal on
November 23, 2010.



                                           2
extension or reopening of the appeal period, we deny leave to

proceed in forma pauperis and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                 DISMISSED




                                    3